Exhibit 10.10
AMENDED AND RESTATED
CONFIDENTIAL SEPARATION AND GENERAL RELEASE AGREEMENT
     THIS AMENDED AND RESTATED CONFIDENTIAL SEPARATION AND GENERAL RELEASE
AGREEMENT (“Agreement”) is made and entered into as of this 27th day of January,
2009, by and between PATRICK A. KELLY, an individual, whose address is 45 Timber
Run Court, Canfield, Ohio 44406 (“Employee”) and THE HOME SAVINGS AND LOAN
COMPANY OF YOUNGSTOWN, OHIO, an Ohio chartered stock savings bank (the “Home
Savings”), whose principal place of business is located at 275 West Federal
Street, Youngstown, Ohio 44503.
     WHEREAS, United Community Financial Corp., an Ohio corporation and the sole
shareholder of Home Savings (“UCFC”, and together with Home Savings, the
“Company”) employed Employee as the Chief Financial Officer and Treasurer of
Home Savings and UCFC;
     WHEREAS, the terms and conditions of the Employee’s employment with Home
Savings are set forth in that certain Employment Agreement, dated December 31,
2004, by and between Home Savings and Employee, as extended by the Board of
Directors of Home Savings (the “Employment Agreement”).
     WHEREAS, Employee separated from employment with the Company as of May 21,
2008 (the “Separation Date”), and Employee subsequently resigned as a member of
the Board of Directors of Home Savings and Butler Wick Corp.
     WHEREAS, Employee is a “specified employee” for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), and the Regulations
promulgated thereunder.
     WHEREAS, except as otherwise provided herein, the Company and Employee wish
to resolve all matters that exist between them arising from Employee’s
employment and termination thereof, including those that have been or could have
been asserted by either party against the other, and define all rights and
obligations of the parties relating to such separation.
     WHEREAS, this Agreement is subject to the determination of the Federal
Deposit Insurance Corporation (the “FDIC”) that the lump sum payment under this
Agreement is permissible, pursuant to 12 CFR Section 359 et seq. (“Federal
Regulator’s Consent”).
     WHEREAS, Employee and the Company previously agreed upon an amount
constituting the Separation Pay (as defined below), and the Company filed an
application with the FDIC on November 13, 2008 (the “Application”), to pay such
amount to Employee, but such amount was not approved by the FDIC.
     WHEREAS, the Company and Employee have agreed to the amount of the
Separation Pay set forth below, and in accordance with the instructions provided
to the Company by the

10.10-1



--------------------------------------------------------------------------------



 



Execution Copy
FDIC, the Company has agreed to amend the Application to seek the Federal
Regulator’s Consent to pay Employee the Separation Pay.
     NOW THEREFORE, in consideration of the mutual promises, covenants and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the parties agree
as follows:
1. Payment by the Company.
     (a) The Company agrees to pay Employee the lump sum payment of Three
Hundred Sixty-Four Thousand, Six Hundred Eighty-Four Dollars and 32/100
($364,684.32) (the “Separation Pay”). The Company acknowledges that Employee is
a “specified employee” for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”). The Company acknowledges and agrees that the
foregoing lump sum Separation Pay includes (i) the separate payments (Separation
Date through March 15, 2009) under the “Short-Term Deferral” exclusion under
Code Section 409A, including Treasury Regulation Section 1.409A-1(b)(4), and
(ii) the separate payments (March 16, 2009 through May 20, 2010) under the “Two
(2) Times – Two (2) Year” exclusion under Code Section 409A, including Treasury
Regulation Section 1.409A-1 and Section 1.409A-1(b)(9)(iii), and, consistent
with the foregoing, the Company hereby agrees not to report such amounts in Box
12 of Internal Revenue Service Form W-2 using Code Z.
     (b) The Company agrees to provide Employee with the Separation Pay and the
other benefits set forth in Exhibit A, which Exhibit A is attached to this
Agreement, incorporated herein and made a part hereof, less all customary
payroll deductions, in accordance with its ordinary payroll procedures, as
applicable, as soon as practicably possible after receipt of the Federal
Regulator’s Consent.
     (c) The Company shall promptly amend the Application to obtain the Federal
Regulator’s Consent, which consent the Company hereby represents and warrants is
necessary to make the payment to Employee under this Agreement or the Employment
Agreement. The Company hereby agrees to keep Employee and his legal counsel
informed of the status of the filing, including any and all replies and
responses from and to the FDIC. Except as specifically set forth in this
Agreement or Exhibit A, no additional compensation, wages, pay or employment
benefits of any type or nature will accrue as a result of the Separation Pay
described herein.
2. Status as Terminated Employee. Employee agrees that Employee’s employment
with the Company ended as of the close of business on the Separation Date.
3. Health Insurance; Employee’s Benefits. After the Separation Date, Employee
shall have the right to elect and pay for continued coverage for Employee and
Employee’s dependents under the plans listed on Exhibit A, until the earlier of
December 31, 2010, or the date Employee is included in another employer’s
benefit plans as a full time employee. As of the date hereof, Employee
represents and warrants that Employee is included in another employer’s benefit
plans as a full time employee, and such coverage began as of January 1, 2009.
Except as otherwise indicated in this Agreement and Exhibit A, all of Employee’s
other benefits of employment with

10.10-2



--------------------------------------------------------------------------------



 



Execution Copy
the Company, including but not limited to any bonus, profit sharing, incentive
or other compensation enhancement, shall terminate as of the Separation Date.
4. This provision intentionally deleted.
5. Employee and Company Property. Employee agrees that prior to and upon the
separation from employment, Employee will only remove personal items from
Employee’s office and Employee will return to the Company all records, files,
equipment (including but not limited to all computer equipment, or electronic
devices of any type or nature), office, loge, desk or file keys, credit cards,
computer programs or disks, or other Company property that are in Employee’s
possession, without further request from the Company. By signing this Agreement,
Employee represents that Employee has returned all property, electronic or
otherwise, of the Company, including all Confidential Information, in Employee’s
possession and Employee agrees that Employee will not copy any property of the
Company, including Confidential Information, directly or indirectly, in any
fashion (e.g. by computer copy, CD, disk, cassette or any other electronic
method), except that Employee has retained his cellular telephone, with the
consent of the Company. Employee shall be solely responsible for all fees and
charges incurred after the Separation Date for any calling/data or other service
plans utilized by the cellular telephone. Employee further agrees that any
violation of this section will cause irreparable harm to Company, and if
Employee violates this section, Company is entitled to pursue all remedies
available, including a temporary or permanent restraining order. Employee shall
turn over the automobile provided to Employee, together with all keys and
electronic entry devices on or before the Separation Date.
6. Confidential Information. The parties acknowledge and agree that Section 9 of
the Employment Agreement shall survive execution of this Agreement and the
termination of the Employment Agreement.
7. General Release of Claims
     (a) The Company and Employee expressly covenant and agree that in
consideration for the payment of Separation Pay, the reimbursement of
outplacement services obtained by Employee and other consideration set forth
herein, Employee does hereby voluntarily and fully release, acquit, and forever
discharge the Company, its subsidiaries, affiliates, predecessors, successors
and assigns and their officers, directors, employees, agents, attorneys and
other representatives (hereinafter collectively referred to as the “Releasees”)
from any and all actions, claims, damages, liabilities, promises, costs
(including reasonable attorneys’ fees), rights or demands, of whatsoever kind or
nature, in law or in equity, Employee now has, may have had in the past or will
have at any time hereafter, by reason of any acts, causes, matters or things
arising prior to this date and arising out of or in connection with Employee’s
employment and/or separation from employment with the Company, including any and
all wages, benefits or other employment related matters. Employee understands
that this is a general and complete release of claims Employee could have
against the Company as an employee or former employee of the Company but not as
a shareholder of the Company and includes but is not limited to any claims under
the Age Discrimination in Employment Act, Family Medical Leave Act; Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
Sections 1981 through 1988 of Title 42 of the United

10.10-3



--------------------------------------------------------------------------------



 



Execution Copy
States Code, as amended; the Employee Retirement Income Security Act of 1974, as
amended; the Americans with Disabilities Act of 1990, as amended; any other
federal, state or local civil rights law or any other local, state or federal
law, regulation or ordinance; any public policy, contract, tort or common law
theory; or any statutory or common law principle allowing for the recovery of
fees or other expenses, including attorneys’ fees, relating to any claim or
claims Employee is releasing in this Agreement.
     Notwithstanding the foregoing in this Section 7(a), nothing in this Section
7(a) shall be deemed to release any of the Releasees from any of the Releasees’
obligations under this Agreement.
     Nothing in this Agreement precludes the filing of a charge with any
appropriate federal, state or local government agency and/or responding to a
request for information from any such agency. In no event, however, will
Employee seek or accept any monetary relief in connection with any complaint or
charge brought against the Company, without regard as to who brought that
complaint or charge, and Employee agrees not to file against Releasees any
action or proceeding in federal, state or other court under any statute, law,
ordinance or regulation relating to or arising out of Employee’s employment with
and/or separation of employment from the Company. Employee further agrees to
waive and not to seek or accept from Releasees any further benefit or
consideration, including reinstatement, back pay, attorneys’ fees, or any
additional monies with respect to employment or separation of employment from
the Company.
     (b) The Company does voluntarily and fully release, acquit, and forever
discharge Employee, his successors, assigns, heirs, executor, attorneys and
other representatives from any and all actions, claims, damages, liabilities,
promises, costs (including reasonable attorneys’ fees), rights or demands, of
whatsoever kind or nature, in law or in equity, the Company now has, may have
had in the past or will have at any time hereafter, by reason of any acts,
causes, matters or things arising prior to this date and arising out of or in
connection with Employee’s employment and/or separation from employment with the
Company, except those arising out of fraud perpetrated by, or the intentional or
willful misconduct of, Employee.
8. Release of Age Discrimination Claims.
     (a) Exclusively as this Agreement pertains to Employee’s release of claims
under the Age Discrimination in Employment Act, Employee, pursuant to and in
compliance with rights afforded them under the Older Workers Benefit Protection
Act:
     (i) Is advised that Employee does not waive rights or claims that arise
after the date on which this Agreement is signed by Employee and the Company;
     (ii) Is advised to consult with an attorney prior to executing this
Agreement;
     (iii) Is given twenty-one (21) days from the receipt of this Agreement in
which to consider it; and

10.10-4



--------------------------------------------------------------------------------



 



Execution Copy
     (iv) Is given a period of seven (7) days following the signing of this
Agreement in which to revoke it. A revocation of this Agreement shall be
effective only on the delivery of a written revocation to The Home Savings and
Loan Company of Youngstown, Ohio, 275 West Federal Street, Youngstown, Ohio
44503, Attention: Vice President—Human Resources. This Agreement shall not
become effective or enforceable until this seven-day revocation period has
expired.
     (b) Employee’s knowing and voluntary execution of this Agreement is an
express acknowledgment and agreement that:
     (i) This Agreement is written in a manner that enables Employee to fully
understand its content and meaning;
     (ii) This Agreement specifically refers to the waiver and release of all
claims under the Age Discrimination in Employment Act;
     (iii) This Agreement does not waive or release any rights or claims that
may arise after the date on which it is executed;
     (iv) Employee has received consideration under this Agreement in addition
to anything of value to which Employee was otherwise already entitled;
     (v) Employee has had the opportunity to review this Agreement with
Employee’s attorney and to consult with Employee’s attorney concerning the
signing of this Agreement;
     (vi) Employee was afforded a twenty-one (21) day period of time to consider
it before executing it;
     (vii) Employee was given a seven-day period of time in which to revoke this
Agreement after it was signed; and
     (viii) Employee’s execution of this Agreement is knowing and voluntary.
9. Agreement to not Seek or Accept Future Employment; Mitigation. Employee
agrees that, because of circumstances unique to Employee (including Employee’s
separation from the Company and the Board of Directors of Home Savings and
Butler Wick Corp.), Employee will not apply for or accept future employment with
the Company or seek appointment to the Board of Directors of UCFC or Home
Savings. The Company agrees that Employee shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall any amounts received from other employment or otherwise
by Employee offset in any manner the obligations of either Company under this
Agreement.
10. Confidentiality. Employee and Company mutually agree not to disclose any
information regarding the existence or substance of this Agreement, except
(i) for purposes of enforcement of this Agreement, (ii) to the FDIC for purposes
of requesting the Federal Regulator’s Consent, (iii)

10.10-5



--------------------------------------------------------------------------------



 



Execution Copy
as otherwise required by law or regulation, (iv) to Employee’s spouse, and
(v) to any financial advisor, tax advisor, and any attorneys with whom Employee
or the Company chooses to consult regarding its respective consideration of this
Agreement, provided that they agree to keep that information strictly
confidential and disclose it to no other person. Employee and Company understand
that the confidentiality of this Agreement is an important part of the
consideration under this Agreement. Employee and Company further agree that any
violation of this section will cause irreparable harm to Employee and Company,
as the case may be, and if either Employee or Company violates this section, the
other party is entitled to pursue all remedies available, including a temporary
or permanent restraining order.
11. Governing Law and Interpretation. This Agreement shall be governed by and
interpreted under the laws of Ohio and, except as set forth in Section 16 of
this Agreement, any legal matters will be brought in any Federal court sitting
within the Northern District of Ohio or any State court sitting in Mahoning
County, Ohio. Should any court of competent jurisdiction declare any provision
of this Agreement unenforceable, the provision shall be void but the remainder
of this Agreement shall remain in effect.
12. Nonadmission of Wrongdoing. The parties have entered into this Agreement in
exchange for the releases granted herein and to avoid potential litigation.
Accordingly, neither this Agreement nor any of the promises made by the Company
or Employee in it may be construed by any person or entity as an admission of
any liability or wrongdoing of any kind.
13. Amendment. This Agreement may not be modified except through a written
document in which the parties expressly agree to modify it, and that is signed
by both parties.
14. Entire Agreement. This Agreement and Exhibit A attached hereto set forth the
entire agreement between the parties and supersede any prior agreements or
understandings between them regarding its subject matter, including, but not
limited to, the Employment Agreement, except as otherwise specifically provided
in this Agreement. Employee acknowledges that Employee has not relied on any
representations, promises, or agreements of any kind made to Employee in
connection with Employee’s decision to make this Agreement, except for those set
forth in this Agreement.
15. Headings. The headings and numbering of paragraphs in this Agreement are
solely for convenience of reference and shall not be construed to define or
limit any of the terms herein contained or to affect the meaning or
interpretation of this Agreement. Unless the context clearly indicates
otherwise, words used in the singular include the plural, words used in the
plural include the singular and the word “including” means “including but not
limited to.”
16. Dispute Resolution. The Employee agrees that if the Employee asserts a claim
against the Company regarding the interpretation or enforcement of this
Agreement, such claim shall be resolved by binding arbitration before a single
arbitrator, and the Employee shall not have the right to pursue any claim in
court or to have a jury trial on the claim. The Company and Employee shall share
equally all costs and expenses of the impartial arbitrator. Unless inconsistent
with applicable law, each party shall bear the expenses of their respective
attorneys, experts and witness fees, regardless of which party prevails in the
arbitration. Any arbitration hearing will

10.10-6



--------------------------------------------------------------------------------



 



Execution Copy
take place in Youngstown, Ohio and will be conducted by a mutually-chosen
arbitrator who is a well-recognized and respected arbitrator. An arbitration can
only decide Employee’s claim and may not consolidate or join the claims of any
other person who may have similar claims unless specifically agreed to by the
Company. If any portion of this arbitration provision is deemed invalid or
unenforceable, it shall not invalidate the remaining portion of this arbitration
provision.
17. Indemnification. The parties acknowledge and agree that Section 6(a) of the
Employment Agreement shall survive the execution of this Agreement and the
termination of the Employment Agreement.
     ONCE YOU SIGN BELOW, THIS DOCUMENT WILL BECOME A LEGALLY ENFORCEABLE
AGREEMENT UNDER WHICH YOU WILL BE GIVING UP RIGHTS AND CLAIMS YOU MAY HAVE, ON
THE TERMS STATED IN THIS AGREEMENT.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

             
 
  By:   /s/ Patrick A. Kelly
 
Patrick A. Kelly    
 
                THE HOME SAVINGS AND LOAN COMPANY OF         YOUNGSTOWN, OHIO  
 
 
           
 
  By:   /s/ Douglas M. McKay
 
Douglas M. McKay    
 
      Chairman of the Board and Chief Executive Officer    

10.10-7



--------------------------------------------------------------------------------



 



Exhibit 10.10
CONFIDENTIAL SEPARATION AND GENERAL RELEASE AGREEMENT
EXHIBIT A
     Capitalized terms used but not defined in this Exhibit A shall have the
meaning ascribed to them in the Agreement.
Benefit Plans:
Employee shall be entitled to elect to receive a benefit distribution from any
of the Company’s benefit/retirement plans in which Employee was a participant in
accordance with the terms and conditions of such plans; provided, however, that
Employee acknowledges and agrees that Employee shall not accrue any further
benefit, vesting or service credits under any of the stock benefit/retirement
plans after the Separation Date.
Employee and the Company acknowledge and agree that Employee participated in the
following stock benefit plans:

         
 
  (i)   United Community Financial Corp. Employee Stock Ownership Plan;
 
       
 
  (ii)   The Home Savings and Loan Company 401(k) Savings Plan;
 
       
 
  (iii)   The United Community Financial Corp. 1999 Long-Term Incentive Plan;
and
 
       
 
  (iv)   The United Community Financial Corp. 2007 Long-Term Incentive Plan.

Health and Welfare Plans:
The following are the Health and Welfare Plans that Employee may continue at
Employee’s expense after the Separation Date.
Disability (UNUM) – This coverage provides a monthly benefit of $3,803.00. The
annual premium is $1,353.89 and is due to renew in June, 2008. To maintain this
benefit, you would be required to pay the premium when the policy renews.
Life Insurance (John Hancock) – This term life insurance policy is currently
owned by Home Savings; the insured is the Employee. The face amount of the
policy is $1,200,000.00. The annual premium is $1,996.00 and is due to renew in
July, 2008. The ownership of this policy can be changed to the Employee, but the
Employee will be required to pay the premium when the policy renews.
The bank’s Group Life Insurance Plan with Sunlife provides $50,000.00 in
coverage. There is a conversion option available through Sunlife to convert the
$50,000.00 to a personal policy. Contact Sunlife directly for information on how
to convert to a personal policy.
Healthcare (Anthem) – Health and dental insurance family coverage, comparable to
that available to other senior executives of the Company, will be available to
the Employee at the full premium expense until December 31, 2010 or until the
Employee is included in another employer’s benefit plans as a full-time
employee.
Current monthly healthcare and dental rates are as follows:

                 
PPO
  Family   $ 1,222.44  
Dental
  Family   $ 94.27  

10.10-8